MEMORANDUM DECISION
                                                                          Jul 09 2015, 8:17 am
Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



APPELLANT PRO SE                                          ATTORNEYS FOR APPELLEE
Derrick Harris                                            Gregory F. Zoeller
Muncie, Indiana                                           Attorney General of Indiana

                                                          Kristin Garn
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Derrick Harris,                                           July 9, 2015

Appellant-Petitioner,                                     Court of Appeals Cause No.
                                                          18A04-1407-MI-338
        v.                                                Appeal from the Delaware Circuit
                                                          Court
                                                          Cause No. 18C03-1405-MI-24
State of Indiana, Parole Board
Appellee-Respondent.                                      The Honorable Linda Ralu Wolf,
                                                          Judge




Barnes, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A04-1407-MI-338 | July 9, 2015               Page 1 of 5
                                              Case Summary
[1]   Derrick Harris appeals the trial court’s denial of his petition for habeas corpus.

      We dismiss.


                                                     Issues
[2]   Harris raises seven issues. We address the dispositive issue, which is whether

      his appeal should be dismissed because he has been released from jail.


                                                      Facts
[3]   In 2002, Harris was convicted and sentenced to ten years with two years

      executed and eight years suspended to probation in cause number 48D01-0109-

      CF-432 for dealing in marijuana and a Schedule I controlled substance. In

      2009, new criminal charges were filed against Harris, and the probation he was

      serving pursuant to cause number 48D01-0109-CF-432 was revoked. Harris

      was ordered to serve the remaining seven and one-half years of his suspended

      sentence in the Department of Correction and was not permitted to return to

      probation. According to Harris, he was released on parole on February 24,

      2012.


[4]   On February 11, 2013, Harris was arrested on new criminal charges in cause

      number 18C02-1302-FC-7,1 and Harris was detained in the Delaware County

      Jail. On February 12, 2013, a Warrant for Retaking Offender was issued for




      1
          On May 8, 2014, cause number 18C02-1302-FC-7 was transferred to 18C03-1405-FC-20.


      Court of Appeals of Indiana | Memorandum Decision 18A04-1407-MI-338 | July 9, 2015      Page 2 of 5
      Harris’s alleged violations of the terms of his parole. On March 14, 2013, a

      preliminary hearing was held to determine if there was probable cause to appear

      before the parole board, and probable cause of an alleged violation was found.

      It was determined that no action would be taken on the alleged parole violation

      at that time and that Harris would await local disposition.


[5]   On April 11, 2013, Harris was released on pretrial electronic home detention on

      the charges in cause number 18C02-1302-FC-7, but Harris remained

      incarcerated in the Delaware County Jail on the alleged parole violation. On

      May 29, 2014, Harris filed a petition for habeas corpus and, on June 12, 2014, a

      hearing was held on the petition. On June 20, 2014, the trial court issued an

      order concluding that Harris was being lawfully detained on the alleged parole

      violation and denying the petition. Harris filed a motion to correct error, which

      was also denied.


[6]   On July 22, 2014, Harris filed a notice of appeal. On March 11, 2015, the State

      moved to dismiss Harris’s appeal on the grounds that it was moot because he

      had been released from jail. Harris did not respond to the State’s motion to

      dismiss, and we held the motion in abeyance until the case was fully briefed.


                                                   Analysis
[7]   The State contends that Harris’s appeal is moot because he has been released

      from the Delaware County Jail. “An issue is deemed moot when it is no longer

      ‘live’ or when the parties lack a legally cognizable interest in the outcome of its

      resolution.” Jones v. State, 847 N.E.2d 190, 200 (Ind. Ct. App. 2006). Where

      Court of Appeals of Indiana | Memorandum Decision 18A04-1407-MI-338 | July 9, 2015   Page 3 of 5
      the principal questions at issue cease to be of real controversy between the

      parties, the errors assigned become moot questions, and we will not retain

      jurisdiction to decide them. Id. “Stated differently, when we are unable to

      provide effective relief upon an issue, the issue is deemed moot, and we will not

      reverse the trial court’s determination ‘where absolutely no change in the status

      quo will result.’” Id. (citation omitted).


[8]   Generally, a petitioner is entitled to the writ of habeas corpus only if he or she is

      entitled to be immediately released from unlawful incarceration. Fry v. State,

      990 N.E.2d 429, 437 (Ind. 2013). In his habeas corpus petition, Harris argued

      that his continued detention based on the alleged parole violation was

      improper. However, according to the chronological case summary (“CCS”),

      Harris was released from the Delaware County Jail in January 2015.

      Specifically, the CCS provides:

              Pursuant to signed Order, Defendant is released to pre-trial home
              detention which will be transferred to Madison County. Defendant is
              given three weeks to have the appropriate landline installed and sign
              up fee paid. Defendant to report daily to Delaware County
              Community Corrections pending the completion of arrangements for
              electronic home detention in Madison County. . . .
[9]   State’s Ex. A p. 22. Harris did not respond to the State’s motion to dismiss or

      file a reply brief indicating that he was still incarcerated. Accordingly, we must

      conclude that, because Harris has been released from incarceration, no effective

      relief can be granted by way of the habeas corpus petition. Thus, the issue

      raised by Harris on appeal is moot and that his appeal should be dismissed.



      Court of Appeals of Indiana | Memorandum Decision 18A04-1407-MI-338 | July 9, 2015   Page 4 of 5
                                                 Conclusion
[10]   Because Harris has been released from the Delaware County Jail, his appeal is

       moot. We dismiss.


[11]   Dismissed.


       Riley, J., and Bailey, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A04-1407-MI-338 | July 9, 2015   Page 5 of 5